Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a spray pot as claimed by the applicant, specifically a spray pot comprising a closing member fixed on an outside of the inner liner, configured to close the ventilation hole, and allow fluid to be injected into the inner liner in condition that the closing member closes the ventilation hole, and allow the fluid to flow out of the inner liner from an opening of the body in condition that the closing member is opened; clamping portions arranged on the body and configured to fix the inner liner and the closing member to the body; and a cover arranged at the opening of the body and tightly fitted with the body and the inner liner, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May, 27, 2017. It is noted, however, that applicant has not filed a certified copy of the CN201720607912.4 application as required by 37 CFR 1.55.  Applicant filed a Request to Retrieve Electronic Priority Application on August 26, 2020, however the applicant was notified on August 31, 2020 that an attempt by the Office to electronically retrieve the foreign application to which priority is claimed has FAILED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752